                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


 TTAC Publishing, LLC,                           )
                                                 )
      Plaintiff,                                 )       Civil Action File No. 3:20-cv-00696
                                                 )
                                                 )
 v.                                              )       JUDGE RICHARDSON
                                                 )       MAGISTRATE JUDGE FRENSLEY
 TATC Publishing, LLC; Jonathan Hunsaker;        )
 Jeff Hays; Manny Goldman; and Patrick           )       JURY DEMAND
 Gentempo.                                       )
                                                 )
       Defendants.                               )


    PLAINTIFF’S NOTICE OF WITHDRAWAL OF PLAINTIFF’S MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________

          COMES NOW, TTAC Publishing, LLC (hereinafter referred to as “TTAC” or “Plaintiff”),

and hereby notifies the Court of its withdrawal of its Motion for Temporary Restraining Order and

Preliminary Injunction, showing this Court as follows:

I.        BACKGROUND

          Pending before the Court is TTAC’s Motion for Temporary Restraining Order and

Preliminary Injunction (“Motion”). [Doc. Nos. 11, 12]. The Court has directed that the parties

undertake efforts to determine if the issues raised in the Motion can be resolved without Court

intervention. [Doc. Nos. 22, 33]. After negotiation, the parties are able to report that they have

reached a compromise Partial Settlement Agreement (“Agreement”) as to the issues raised in the

Motion such that the pending Motion can be withdrawn. A copy of the Agreement is attached as

Exhibit 1.




      Case 3:20-cv-00696 Document 38 Filed 09/21/20 Page 1 of 4 PageID #: 295
       As set forth in the Agreement, this Court shall retain jurisdiction to enforce the Agreement

unless and until the Court determines it does not have personal jurisdiction over any particular

Defendant and that determination is final, or unless and until the Court determines that venue of

this action is improper. Defendants have reserved their right to challenge personal jurisdiction and

venue in this case. If the Court lacks personal jurisdiction as to any Defendant or if venue is

improper, Defendants have designated the United States District Court for the District of Utah,

Central Division, as the alternative venue for enforcement of the Agreement. Defendants do not

waive and have reserved their right to contest personal jurisdiction and venue in this Court.

       While Defendant Hunsaker has not yet appeared in this case, the remaining Defendants

have represented that they can provide the relief as set forth in the Agreement. Therefore, the

Motion is also withdrawn as to Defendant Hunsaker, without prejudice to any refiling as to

Defendant Hunsaker should it later be determined he is engaged in conduct prohibited by the

Agreement.



                                      [Signature on following page]




                                                 2

    Case 3:20-cv-00696 Document 38 Filed 09/21/20 Page 2 of 4 PageID #: 296
   Respectfully submitted this 21st day of September, 2020.

                                              BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, P.C.

                                              s/L. Clint Crosby
                                              L. Clint Crosby
                                              Georgia Bar No. 197877
                                              Phillip Parham
                                              Georgia Bar No. 942874
                                              Ciera N. Locklair
                                              Georgia Bar No. 887772
                                              Monarch Plaza, Suite 1500
                                              3414 Peachtree Road, N.E.
                                              Atlanta, Georgia 30326
                                              404-577-6000 / 404-221-6501 fax
                                              ccrosby@bakerdonelson.com
                                              pparham@bakerdonelson.com
                                              clocklair@bakerdonelson.com

                                              Counsel for TTAC Publishing, LLC
                                              Admitted Pro Hac Vice


                                              Anthony F. Schlehuber
                                              TN Bar No. 37334
                                              211 Commerce Street, Suite 800
                                              Nashville, TN 37208
                                              Telephone: (615) 726- 5600
                                              Facsimile: (615) 726- 0464
                                              Aschlehuber@bakerdonelson.com

                                              Counsel for TTAC Publishing, LLC




                                          3

Case 3:20-cv-00696 Document 38 Filed 09/21/20 Page 3 of 4 PageID #: 297
                                CERTIFICATE OF SERVICE

       This will certify service of a copy of the foregoing Plaintiff’s Notice of Withdrawal of
Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction by the
CM/ECF online filing system with the U.S. District Court for the Middle District of Tennessee
which will automatically send email notification to the following counsel of record:

 Winston S. Evans                                   Samuel P. Funk
 Sean C. Wlodarczyk                                 R. Mark Donnell, Jr.
 EVANS, JONES & REYNOLDS, P.C.                      SIMS|FUNK, PLC
 401 Commerce Street, Suite 710                     3322 West End Avenue, Ste 200
 Nashville, TN 37219                                Nashville, TN 37203
 wevans.ef@ejrlaw.com                               sfunk@simsfunk.com
 swlodarczyk@ejrlaw.com                             mdonnell@simsfunk.com

 James E. Magleby (pro hac vice pending)       Attorneys for Defendant Manny Goldman
 Christine T. Greenwood (pro hac vice pending)
 Bryant L. Watson (pro hac vice pending)
 Magleby Cataxinos & Greenwood, PC
 170 South Main Street, Ste 1100
 Salt Lake City, UT 84101
 magleby@mcg.law
 greenwood@mcg.law
 watson@mcg.law

 Attorneys for Defendants TATC Publishing,
 LLC, Jeff Hays, and Patrick Gentempo

       Additionally, the undersigned hereby certifies that a true and exact copy of the foregoing
has been served by mail to the following parties as addressed below:

Jonathan Hunsaker
1515 Old Alton Road
Argyle, TX 76226

       This 21st day of September, 2020.

                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, P.C.

                                                     s/L. Clint Crosby
                                                     L. Clint Crosby
                                                     Georgia Bar No. 197877
                                                     Counsel for TTAC Publishing, LLC
                                                     Admitted Pro Hac Vice

                                                4

    Case 3:20-cv-00696 Document 38 Filed 09/21/20 Page 4 of 4 PageID #: 298
